Citation Nr: 1416846	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  02-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability to include as secondary to service-connected left knee and left ankle disabilities.

2.  Entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1980 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2001 (increase rating claim) and in May 2005 (service connection claim) of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2008, the Veteran notified the Board that she did not want a hearing before Board.

In a December 2008 decision, the Board reopened the claim of service connection for a left foot disability and remanded the reopened claim as well as the claim for increase for residuals of a repair of the rectus abdominal muscles.  In February 2011 and August 2012, the Board remanded the claims for further development.  

In an April 2013 decision the Board denied entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles; and remanded for further development the claim for service connection for a left foot disability.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the claim for an initial compensable rating for residuals of repair of the rectus abdominal muscles.  In an order in January 2014, the Court granted a joint motion of the parties and thereby vacated the April 2013 decision as to that claim, and remanded that claim to the Board for actions consistent with the joint motion.

The issue of entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The current left foot disability, including of a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, calluses on the medial aspect of the left great toe and at the tip of the fourth toe, or degenerative arthritis, is unrelated to an injury, disease, or event during service and a left foot disability was not caused by or aggravated by service-connected disabilities of the left ankle and left knee.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability, including a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, calluses on the medial aspect of the left great toe and at the tip of the fourth toe, or degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 





VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letter in November 2004 and in January 2009.  The content of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); see Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case in November 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded VA examinations in September 2006, in June 2009, in March 2011, in November 2012, and in June 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 




Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 





Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Evidence and Analysis

The Veteran asserts that her current left foot disability began with calluses on her left foot in service or is caused by or aggravated by service-connected disabilities. 

Service connection had been granted for residuals of a left ankle sprain (left ankle disability) and for a left knee disability.

The service treatment records show that on entrance examination, history included corns on the feet.  The physical examination of the feet was normal.  The service treatment records show that in 1980 the Veteran was treated for plantar fasciitis.  In October 1981 the Veteran complained of right foot pain.  The Veteran indicated too that she had a corn on the left foot.  The pertinent findings were calluses on the plantar aspect of the feet.  After the documented episodes there were no other entries about either plantar fasciitis or calluses on the feet, including on separation examination, when Veteran denied foot trouble and the feet were evaluated as normal.   

Evidence of plantar fasciitis and calluses on the left foot answer the question of what happened in service.  Competent and credible evidence is still required to establish a current left foot disability and a causal relationship or nexus of the current left foot disability to an injury, disease, or event in service or to a service-connected disability. 

As for evidence of a current left foot disability, after service VA records show that in June 2002 the finding was plantar keratosis on the left foot.  In August 2003, there were calluses on the left great toe and on the left little toe.  In April 2004, the Veteran had callosities on the left foot at the fifth and third metatarsal heads.  In July 2004, the Veteran left foot surgery, involving the third and fifth metatarsal and a bunion and hammertoe correction.  



In June 2009 on VA examination, the diagnosis was left plantar callosities over the second and fourth metatarsal heads.  In March 2011 on VA examination, the assessments were left foot bunion deformity with bunionectomy, left foot hammertoe deformity with surgery, left foot pes planus, and painful calluses on the planter aspect of the left foot at the second and fourth metatarsal heads and calluses on the medial aspect of the left great toe and at the tip of the fourth toe.  

In November 2012 on VA examination, X-rays showed degenerative arthritis of the   feet, more than 20 years after the Veteran's separation from service in 1987 and well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309

There is no evidence of current plantar fasciitis as reported on VA examinations in March 2011 and on VA examination in June 2013. 

As for the current left foot disability, the service treatment records do not contain any complaint, finding, history, treatment, or diagnosis of a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, calluses on the medial aspect of the left great toe and at the tip of the fourth toe [although calluses on the plantar aspect of the feet were noted the location of the calluses was not], or degenerative arthritis, and service connection for the current left foot disability under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

As for the current left foot disability, a left great toe bunion, left foot hammertoe deformity, left foot pes planus, and calluses on the planter aspect of the left foot at the second and fourth metatarsal heads and on the medial aspect of the left great toe and at the tip of the fourth toe are not chronic diseases listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  


See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

As for degenerative arthritis, arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  See Walker, at 1338-40.  As signs or symptoms of arthritis were not manifested during service, chronicity does not apply and as plantar fasciitis (heel pain) and calluses are not indicative of arthritis of the feet, arthritis was not "noted during service" and continuity of symptomatology avenue to service connection is not available.

As service connection for a left foot disability based on an initial diagnosis after service, when all of the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe a bunion, hammertoe deformity, pes planus, and calluses, which are capable of lay observation, but not arthritis as arthritis is identified by X-ray, which is not capable of lay observation.  Jandreau, at 1377.

Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left foot disability and left foot calluses in service.  Plantar fasciitis or heel pain is not currently shown. 





The Veteran's opinion, as a lay person, is limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  Whether left foot calluses in service are related to the current left foot disability is not a simple medical condition that can be determined by the Veteran as a lay person based on inferences gained by her own personal knowledge, because the medical causal relationship here falls outside the realm of common knowledge of a lay person without specialized education, training, or experience.  

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of a causal relationship or nexus between the current left foot disability and left foot calluses in service. 

For this reason, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claim and the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the lay evidence is not admissible, the Board need not reach the credibility of the evidence.

The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

No medical professional has identified the current left foot disability earlier than 2002.  And the Veteran has not submitted evidence from a medical professional that directly associates the current left foot disability, including left foot arthritis, to left foot calluses in service or otherwise related to an injury, disease, or event in service. 



The only medical evidence of record as to whether the current left foot disability is directly related to service consists of the opinions of VA examiners. 

In March 2011 on VA examination, the VA examiner found no indication in service, including on separation examination, of a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, or calluses on the medial aspect of the left great toe and at the tip of the fourth toe.  

The VA examiner expressed the opinion that the foot conditions were unrelated to service.  The VA examiner explained that the locations of the calluses other than on the plantar aspect of foot were not identified and that there was no pertinent complaint on separation examination.  The VA examiner noted too that the Veteran had foot surgeries after service, which could change the dynamics of the foot.  

The VA examiner stated that on the basis of the available evidence an informed opinion about plantar calluses could not be rendered without resort to mere speculation.  The VA examiner explained that there was not enough information available in the service records and the post-service foot surgeries clouded the picture. 

In November 2012 on VA examination, the VA examiner expressed the opinion that the left foot conditions were not related to service. 

In June 2013 on VA examination, the VA examiner stated that a callus was not the cause of the Veteran's current foot complaints.  As for the response to the Board's inquiry as to whether the current left foot problems were related to plantar calluses in service the VA examiner expressed the opinion that the current left foot disability was unrelated to service. 





As the opinions of the VA examiners are based on a review of the Veteran's history and provided a rationale for the conclusions reached in the opinions, the opinions constitute competent and persuasive medical evidence that the current left foot disability is not due to left foot calluses in service or otherwise related to an injury, disease, or event in service.  There is no other medical evidence to consider and weigh against the opinion of the VA examiners. 

The Veteran also asserts that her current left foot disability is caused by or aggravated by service-connected disabilities of left ankle and left knee.

There is conflicting medical evidence on the question of secondary service connection. 

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The medical evidence in favor of the claim is the opinion of a VA podiatrist who expressed the opinion that the Veteran's left ankle problems "could possibly have" caused or aggravated the left foot problems. 

As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, a causal relationship between the current left foot disability and a service-connected disability, the opinion is qualified as "could possibly have" caused or aggravated the left foot problems.  The ordinary meaning of "could" implies that it "could not," and is too speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).




See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" [the equivalent of "could"] have had pertinent symptoms also implied "may or may not," and was deemed speculative). 

For this reason, the Board rejects the medical as evidence favorable to the claim. 

The medical evidence against the claim consists of the opinions of VA examiners. 
In June 2009 on VA examination, the VA examiner expressed the opinion that there was no relationship between the left foot disability and the service-connected left ankle disability or left knee disability.  In November 2012 on VA examination, the VA examiner expressed the opinion that the left foot conditions were less likely than not due to or the result of a service-connected disability.  In June 2013 on VA examination, the VA examiner noted that the VA examiner stated that ankle sprains were not the cause of the Veteran's current foot complaints.  

The Board therefore finds that the opinions of the VA examiners are persuasive evidence, which oppose, rather than support, the claims and outweighs the favorable medical opinion. 

To the extent that the Veteran asserts that her current left foot disability is caused by or aggravated by her service-connected disabilities, the question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left foot disability and the service-connected disabilities. 






As the determination as to medical causation and aggravation falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be made based on mere personal observation, and as it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience offer an opinion on medical causation and aggravation, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left foot disability, including a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, calluses on the medial aspect of the left great toe and at the tip of the fourth toe, and degenerative arthritis, on a direct and secondary basis and the
benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left foot disability, including a left great toe bunion, left foot hammertoe deformity, left foot pes planus, calluses on the planter aspect of the left foot at the second and fourth metatarsal heads, calluses on the medial aspect of the left great toe and at the tip of the fourth toe, and degenerative arthritis, on a direct or secondary basis is denied.


REMAND

On the claim for increase for repair of the rectus abdominal muscles, to comply with the Court's Order, further development under the duty to assist is needed to determine whether a compensable rating is warranted under Diagnostic Code 7301.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the residuals of repair of the rectus abdominal muscles results in either:


Moderate impairment due to pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation to include alternating with diarrhea, or abdominal distention; or, 

Moderately severe impairment due to partial obstruction manifested by delayed motility of a barium meal and episodes of severe colic distention, nausea, or vomiting. 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development has been completed, adjudicate the claim for increase.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


